Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to Application filed on 4/16/2019 in which claims 1-16 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2019 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “telescoping arms” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the following limitations were not present in the original specification “a first category…matter” and “pivot connection”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pivot connection” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 8 recites “the distal end” which has insufficient antecedent basis in the claims.
Claim 13 recites “a first category…matter” which is indefinite because it is unclear what the metes and bounds the applicant is claiming.
Claim 14 recites “pivot connection” which is indefinite because it is unclear what the metes and bounds the applicant is claiming.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5 and 10-13 are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Krzysztofic (U.S. Pub. No. 2007/0277829) as best understood.


    PNG
    media_image1.png
    772
    669
    media_image1.png
    Greyscale


It is noted that applicant is hereby noted language such as "configured to..", “for…” or “adapted to…” is nothing more than functional implications and statements of intended use which  deemed not to impose any structural limitations distinguishable over the cited prior art. Therefore patentable weight has not fully been given to such functional language.

Regarding claims 1 and 5, Krzysztofic discloses an apparatus for protecting a user (See Config: 1 and annotated Fig. A above), comprising: 
an eye shield (See Fig. A) defining a nose ridge (See Fig. A) and a pair of lateral ends, the pair of lateral ends including a first end and a second end as shown in Fig. A; 
a first arm (See Fig. A) and a second arm (See Fig. A), the first and second arms are adjustably secured to the first and second ends because the first arm and the second arm are telescoping arms moving in retractable position (See Config. 1) and expanded position (See Config. 2); 
a first and second ear protectors (See Fig. A) adjustably secured to distal ends of the first and second arms as clearly shown in Fig. A; and 
a nose respirator (See Fig. A) secured to the nose ridge of the eye shield as shown in Fig. A.

Regarding claim 4, Krzysztofic discloses an apparatus wherein the eye shield (See Fig. A) further defines an inner surface (facing the wearer when worn) and an outer surface (facing away from the wearer when worn), and the nose respirator (See Fig. A) is capable to inhibit fluid communication between the nose and the inner surface of the eye shield because it is an open space.

Regarding claim 10, Krzysztofic discloses an apparatus/device for protecting a user (See Config: 1 and annotated Fig. A above), comprising in combination: 

a first arm (See Fig. A) and a second arm (See Fig. A), the first and second arms are adjustably secured to the first and second ends because the first arm and the second arm are telescoping arms moving in retractable position (See Config. 1) and expanded position (See Config. 2); 
a first and second ear protectors (See Fig. A) adjustably secured to distal ends of the first and second arms as clearly shown in Fig. A; and 
a nose respirator/nosepiece (See Fig. A) secured to the nose ridge of the eye shield as shown in Fig. A, and capable to direct a nasal fluid flow through an exhalation check valve which was interpreted as a filter.

Regarding claim 11, Krzysztofic discloses an apparatus wherein the eye shield (See Fig. A) further defines an inner surface (facing the wearer when worn) and an outer surface (facing away from the wearer when worn), and the nose respirator (See Fig. A) further capable to inhibit the nasal fluid flow from passing over the inner surface of the safety glasses.

Regarding claim 12, Krzysztofic discloses an apparatus/device wherein the nosepiece is further capable to inhibit the nasal fluid flow from passing over the outer surface of the safety glasses.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krzysztofic (U.S. Pub. No. 2007/0277829) in view of Casewell (U.S. Patent No. 2007/0277829 A1).

Regarding claims 2-3, Krzysztofic discloses an apparatus wherein the nose respirator (See Fig. A) includes a nose bridge cover (See Fig. A) and a nose base cover (See Fig. A), and filter systems (See abstract) including a filter filtration element (See Fig. A) is included in the nose base cover (See Fig. A) in the form of a exhalation check valve.
Krzysztofic does not disclose a carbon filter filtration element.
Casewell teaches yet another face and nose protection apparatus (See Figs. 1-2) including a nose respirator (20) having a base adjacent to elements (14, 16) having carbon filter filtration element (See para. 0031, lines 1-5).


Regarding claim 16, Krzysztofic as modified by Casewell comprising a filtration element, a first ear protector and a second ear protector as described above.
They do not disclose a kit comprising replacement filtration element, a replacement first ear protector and a replacement second ear protector.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture identical elements as described above and market it a s a kit in order to provide the ability to replace damaged elements instead of replacing the entire apparatus.

Claims 6-9 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krzysztofic (U.S. Pub. No. 2007/0277829) in view of Sutton (U.S. Patent No. 2010/0175173 A1) as best understood.

Regarding claims 6-9 and 14-15, Krzysztofic discloses an apparatus wherein the first and second ear protectors (See Fig. A) are secured to the first and second arms as shown in Fig. A, wherein the filtration element (See Fig. A) is replaceable (capable to be replaces) if the wearer choses to replace a damaged element.

Sutton teaches yet another eye protection apparatus a first/right and second/left arms (10, 20, 26, 16) and a first/right and a second/left ear protectors (14) wherein the first and second ear protectors (14) are ear plugs as shown in Fig. 1, wherein the first and second ear protectors (14) are adjustably and pivotally (pivot connection) secured to the distal tips of the distal ends of the first and second arms as shown in Fig. 2, wherein the first and second ear protectors (14) are replaceable (capable to be replaced) because they are removably attached as shown in Fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Krzysztofic device with the first and second ear protectors are pivotally secured to the first and second arms as taught by Sutton to enhance protection and comfort to the wearer from noise and debris such as dust when worn.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732